DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Russell M. Steinbrenner on 07/28/2022.

Claims 32-33 and 36 have been amended as follows: 
32. (Currently Amended) The display device according to claim 30, wherein a corresponding one of the plurality of control signal lines is configured to supply the control signal to only sampling transistors in

33. (Currently Amended) The display device according to claim 1, wherein a connection between each of the second output stages and each scanning line on the odd row side, and a connection between each of the second output stages and each scanning line on the even row side.
36. (Currently Amended) The display device according to claim 1, wherein the control unit which performs control of driving the plurality of pixels on the odd row side by using one of the first output stages or the second output stages, of driving the plurality of pixels on the even row side by using other one of the first output stages or the second output stages, and of inverting the driving for each field.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
None of the prior art, made of record, singularly or in combination, discloses or fairly suggests the following:
Claim 1:
wherein the first switch of the two switches of the first plurality of switches includes a first P-channel type transistor and a first N-channel type transistor connected in parallel with the first P- channel type transistor, wherein the second switch of the two switches of the first plurality of switches includes a second P-channel type transistor and a second N-channel type transistor connected in parallel with the second P-channel type transistor, and wherein a gate of the second P- channel type transistor and a gate of the first N-channel type transistor receive a control signal having a same voltage level
In combination with all other claim limitations.

Claim 3:
wherein the first switch of the two switches of the second plurality of switches includes a first P-channel type transistor and a first N-channel type transistor connected in parallel with the first P-channel type transistor, wherein the second switch of the two switches of the second plurality of switches includes a second P-channel type transistor and a second N-channel type transistor connected in parallel with the second P-channel type transistor, and wherein a gate of the second P-channel type transistor and a gate of the first N-channel type transistor receive a control signal having a same voltage level
In combination with all other claim limitations.

Claim 7:
wherein a first switch of the two switches of the first plurality of switches includes a first P- channel type transistor and a first N-channel type transistor connected in parallel with the first P- channel type transistor, wherein a second switch of the two switches of the first plurality of switches includes a second P-channel type transistor and a second N-channel type transistor connected in parallel with the second P-channel type transistor, and wherein a gate of the second P-channel type transistor and a gate of the first N-channel type transistor receive a control signal having a same voltage level
In combination with all other claim limitations.

Claim 8:
wherein a second switch of the two switches of the second plurality of switches includes a first P-channel type transistor and a first N-channel type transistor connected in parallel with the first P-channel type transistor, wherein a second switch of the two switches of the second plurality of switches includes a second P-channel type transistor and a second N-channel type transistor connected in parallel with the second P-channel type transistor, and wherein a gate of the second P- channel type transistor and a gate of the first N-channel type transistor receive a control signal having a same voltage level
In combination with all other claim limitations.

Claim 17:
wherein a first switch of the two switches of the first plurality of switches includes a first P- channel type transistor and a first N-channel type transistor connected in parallel with the first P- channel type transistor, wherein a second switch of the two switches of the first plurality of switches includes a second P-channel type transistor and a second N-channel type transistor connected in parallel with the second P-channel type transistor, and wherein a gate of the second P-channel type transistor and a gate of the first N-channel type transistor receive a control signal having a same voltage level
In combination with all other claim limitations.

Claim 19:
wherein a first switch of the two switches of the second plurality of switches includes a first P-channel type transistor and a first N-channel type transistor connected in parallel with the first P- channel type transistor, wherein a second switch of the two switches of the second plurality of switches includes a second P-channel type transistor and a second N-channel type transistor connected in parallel with the second P-channel type transistor, and wherein a gate of the second P- channel type transistor and a gate of the first N-channel type transistor receive a control signal having a same voltage level
In combination with all other claim limitations.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IVELISSE MARTINEZ QUILES whose telephone number is (571)270-7618. The examiner can normally be reached Monday thru Friday; 10:00 AM to 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae can be reached on 571-272-3017. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/IM/Examiner, Art Unit 2626                                                                                                                                                                                                        



/TEMESGHEN GHEBRETINSAE/Supervisory Patent Examiner, Art Unit 2626                                                                                                                                                                                                        7/29/2022